Case 4:19-cr-40068-KES Document 65 Filed 07/14/20 Page 1 of 1 PageID #: 228


                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                           CR. 19-40068-01-KES

              Plaintiff,
                                                        SENTENCING
    vs.                                              SCHEDULING ORDER

WILLIAM JOHN HALL,

              Defendant.

    In accordance with the court’s oral order of today, it is

    ORDERED that deadlines are as follows:

  Filer         Document                 Event                  Date
  Probation     Draft Presentence        Draft Presentence      August 31, 2020
  Officer       Report                   Report
  Counsel       Objections               Sealed Objections to   September 14,
                                         Presentence Report     2020
  Counsel       No objections            Notice of No           September 14,
                                         Objections to          2020
                                         Presentence Report
  Counsel       Letters of support       Sealed Letter(s) of    September 28,
                                         Support                2020
  Counsel     All other presentence-     Appropriate Sealed     September 28,
              related documents          Event                  2020
  Probation   Final Presentence          Final Presentence      September 28,
  Officer     Report and Addendum        Report                 2020
  Sentencing hearing                                            Monday, October 5,
                                                                2020, at 9:00 a.m.

    Dated July 14, 2020.

                                       BY THE COURT:



                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE
